Citation Nr: 1755643	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  09-14 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU) to include on an extra-schedular basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1983 to May 1987.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.

In September 2009, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  The transcript is of record.

The Board most recently remanded this matter in July 2017 for further development.  The Court of Appeals for Veterans Claims previously remanded this matter in December 2016 for the Board to provide a fuller statement of reasons and basis.  The matter is now before the Board for adjudication.


FINDING OF FACT

The Veteran's service-connected disabilities, independent of his age and non-service-connected disabilities, do not render him unemployable.


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.102, 3.341, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide the reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.
 
The Board must consider the competency, credibility, and weight of all evidence, including the medical evidence, to determine its probative value.  The Board must then account for evidence that it finds persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).  Equal weight is not accorded to each piece of evidence contained in the record and every item of evidence does not have the same probative value.  If the evidence weighs in favor of the Veteran or is in relative equipoise, the Veteran will prevail.  On the other hand, if the preponderance of the evidence is against the Veteran, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

VA will grant TDIU when the evidence shows that the Veteran is precluded, due to service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU is to be determined "without regard to the non-service-connected disabilities or [the Veteran's] age."  Pratt v. Derwinski, 3 Vet. App. 269, 272 (1992).  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that: (1) if there is only one such disability, the disability shall be ratable at 60 percent or more, or (2) if there are two or more service-connected disabilities at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).  

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  "The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment." Id.  "TDIU is to be awarded based on the 'judgment of the rating agency' . . . ."  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  

The Veteran is rated 10 percent disabled for left foot and ankle sprain residuals and 10 percent for degenerative joint disease of the right knee.  The right knee was previously rated 20 percent, but was reduced to 10 percent.  Even at the higher rating the Veteran totaled only 30 percent.  A 30 percent rating is not sufficient under the rating criteria and accordingly a schedular rating must be denied.
 
An extra-schedular total rating based on individual unemployability may be assigned in the case of a Veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability.  38 C.F.R. § 4.16(b).  The Board cannot assign an extra-schedular rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  However, "rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities."  38 C.F.R. § 4.16(b).  Consideration may be given to a Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by non-service connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.


If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

The Veteran has a high school diploma and one or one and a half years of college.  He reported no specialized training in his Social Security Administration application.

The Veteran reported in October 1997 that after service he worked (1) in production for a military publication; (2) for the United States Postal Service and (3) as a laborer up until March 1997.  Social Security Administration records showed employment (1) as a fork lift operator from 1988 to 1996; (2) as a laborer through a temporary agency from 1997 to 2001, and (3) as a window screen manufacturer from 2002 to 2006.

In applying for Social Security Administration benefits, the Veteran stated that he had been unable to work since September 2007.  Benefits were granted effective February 2007 and were based primarily upon a chronic methicillin-resistant staphylococcus aureus (MRSA) infection of the left knee and secondarily upon right knee osteoarthritis.  

The Veteran was examined in March 2008.  The examiner found no left ankle or foot disability, but indicated that the right knee degenerative joint disease prevented sports, had a moderate effect on chores and exercise, and had a mild effect on shopping, recreation and travel.  Flexion was limited to 122 degrees with pain, and extension was full.  There was no additional limitation with repetitive motion and no instability, weakness or locking.  The Veteran reported being able to stand for 15 to 30 minutes and walk more than 1/4 mile, but less than a full mile.

Treatment records in September 2008 showed normal active range of motion for the right knee and ankle, and good endurance.  

Vocational rehabilitation notes from June and July 2009 identified that the Veteran tested well enough for a college degree and he identified three potential market fields the was interested in.  For each, he listed physical requirements as "minor" and "probably non-issue" in one.  Notes from August 2009 noted that "his past legal history is going to be the main issue in his ability to become employed."

A private September 2009 treatment record indicated that the Veteran complained of right knee pain aggravated by walking, standing and showering.  He also had stiffness, swelling, locking, and catching.  Flexion was limited to 30 degrees with 1+ heat, effusion, and pseudo laxity to varus stress.  The Veteran indicated that the disability hindered occupational/recreational activities.  Another private treatment record indicated that the Veteran was unable to dorsiflex the left ankle past neutral.

The Veteran testified in September 2009 that he had pain with standing and flexing that worsened with prolonged standing.  He testified that he was unable to wash dishes, clothes or take stairs.

The Veteran was examined in June 2010.  The examiner measured right knee flexion to 45 degrees and extension limited by 5 degrees.  There was objective evidence of painful motion and the examiner was unable to test repetitive motion due to pain.  The Veteran complained of knee pain and stiffness, and he reported that the disability had moderate effect on chores, driving, travelling and recreational activities.  The examiner indicated that the impact on occupational activities was pain and decreased mobility.

November 2010 treatment records indicated that the Veteran's right leg range of motion was within full limits, and strength and endurance were good.  Sitting and standing were good and walking was fair due to pain.  

VA examined the Veteran again in November 2012.  The Veteran reported that his left ankle was painful and was stiff and swelled with prolonged standing.  He stated that his right knee experienced stiffness, pain, giving way or "buckling", and swelling with prolonged standing.  There was mild, 40 degree, limitation of left ankle plantar flexion with painful motion and no additional limitation with repetitive motion.  Right knee flexion was limited to 110 degrees with painful motion.  There was no additional limitation with repetitive motion.  The Veteran walked with the assistance of a walker due to his (non-service connected) left knee disorder.  The examiner opined that the left ankle and right knee impacted the Veteran's ability to work, but did not preclude light duty or sedentary employment.  The disabilities would limit strenuous physical employment.

Although the Veteran has been awarded Social Security Administration disability benefits, the primary reason for that award was his left knee, which is not service connected.  As TDIU may only be based upon the effect of service-connected disabilities, the Social Security Administration's determination (acknowledged to be non-binding on VA) based upon a non-service-connected disability does not weigh in favor of TDIU.

The Veteran's vocational rehabilitation folder also weighs against TDIU.  The Veteran identified several fields that he felt were obtainable with his knee being only a "minor" impact.  VA testing indicated that the Veteran had the aptitude for employment in his desired fields, which were non-physical in nature, but that his legal history would be an impairment to his obtaining employment.  Having a legal history may result in employers not wanting to hire the Veteran, but it does not render the Veteran incapable of doing the work and is not considered for TDIU purposes.  VA testing indicated that the Veteran had the aptitude to perform work that would be able to accommodate his service-connected disabilities.

The Veteran ultimately left the vocational rehabilitation program, but his main complaint was the infection in his knee.  As the Veteran had an infection in his left knee, and this knee was not service connected, it appears that he could have continued in the vocational rehabilitation program to seek work if not for his non-service-connected disabilities.  Thus, his inability to continue in the program does not support TDIU.

The Veteran's medical records and examinations noted a limitation on lengthy walking or standing, but did not note a limitation on light duty or sedentary work.  The Veteran previously raised the issue of the definition of sedentary work, but in this case the exact definition is immaterial as the medical evidence indicated that his limitation was on walking and standing.  Whether called light duty or sedentary work, or something else, the Veteran's service-connected disabilities did not preclude jobs that could account for limitations on walking and standing.  

The Veteran previously worked at a military publication, at the United States Postal Service, and as a fork lift operator.  Each of these employers and jobs include work that can be done by a high school graduate with a limitation on his walking and standing.  Indeed, as a fork lift operator, the Veteran's primary job responsibility would be seated.  Moreover, publications industry and the Post Office both employ individuals with no more than a high school degree to perform sorting and inspection that can be performed mostly seated.  Considering only his service-connected disabilities, education, and work history, the Veteran is capable and qualified to perform these or similar duties.

Consideration has been given to the June 2010 VA examiner's opinion that the Veteran's condition would "moderately" impact the Veteran's driving.  This reference to driving refers to "the usual daily activities", which implies driving a car not a forklift and is not directly applicable to the Veteran's previous job.  Even then, the examiner did not opine that the Veteran was precluded from driving or that he could not drive, only that his driving was impacted.  Moreover, the November 2012 VA examiner did not opine that driving was impacted, only strenuous physical labor.  Taken together, the Veteran was not precluded from operating a forklift as a full-time occupation.

The Veteran is also on pain medication, but pain medication alone is not shown to prohibit driving or employment.  In addition, the Veteran testified at his Board hearing that the pain medication was primarily for his non-service-connected left knee.  Accordingly, the pain medication does not alter the weight of the evidence.

The Veteran's longest source of employment was in a more physical temporary laborer agency.  TDIU, however, does not guarantee a specific job or even type of job to the Veteran.  If the Veteran is employable in any field that is available to a Veteran of similar education and experience TDIU is inapplicable.  Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

Finally, although the Veteran's last VA examination was approximately five years ago, the mere passage of time does not render a previous examination inadequate.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  In this case, the Veteran's condition had improved from 2009 to 2012, which resulted in a rating reduction.  The Veteran's representative did not write in his informal hearing presentation that the Veteran's condition had worsened and the Veteran has not otherwise alleged so on the record.  Accordingly, a further examination is not required.


ORDER

Entitlement to TDIU is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


